DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on December 20, 2021 has been entered. 

Status of Claims
This office action is in response to arguments and amendments entered on December 20, 2021 for the patent application 16/274,759 filed on February 13, 2019. Claims 1, 10 and 15 are amended. Claim 5 is cancelled. Claims 1-4 and 6-16 are pending. The first office action of March 31, 2021 and the second office action of September 24, 2021 are fully incorporated by reference into this Non-Final Office Action.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 4 and 10-11  rejected under 35 U.S.C. 103 as being unpatentable over Miyazaki (US 20110091855) in view of Liu Ping et al. (CN 203038547U) please refer to translated copy.
In regards to claim 1, Miyazaki disclose, “A surgical training model for use in performing simulated sacrocolpopexy surgery using robotic, laparoscopic, or abdominal/open approach techniques (para. 10 discusses that the surgical training model is used to practice and teach a plurality of surgeries including vaginal sacrocolpopexy, inherently this surgery is performed in three ways being robotic, laparoscopic, or vaginally, otherwise known as the open approach), the surgical training model consisting of a pelvis model that emulates a human pelvis (para. 90 the anatomical model of the pelvic region), the pelvis model comprising a skeletal pelvis (para. 93-95 discussing the skeletal pelvis model including the anterior, 306, medial 305, and posterior modules, 304 which form the skeletal pelvic frame), an anterior longitudinal ligament (para. 112 discusses the body model includes a plurality of elements not pictured in the figure including an anterior longitudinal ligament), an aorta (para. 112 discusses the body model includes a plurality of elements not pictured in the figure including the descending abdominal aorta), a common iliac artery (para. 112 discusses the body model includes a plurality of elements not pictured in the figure including the common iliac artery), an internal iliac artery (para. 112 discusses the body model includes a plurality of elements not pictured in the figure including the internal iliac artery or hypogastric artery), an external iliac artery (para. 112 discusses the body model includes a plurality of elements not pictured in the figure including the external iliac artery), a vena cava (para. 112 discusses the body model includes a plurality of elements not pictured in the figure including the vena cava), a common iliac vein (para. 112 discusses the body model includes a plurality of elements not pictured in the figure including the common iliac vein), a ureter (para. 101 discussing the bladder, 361 which contains a 3D model of the ureter), connective tissue (para. 112 discusses the body model includes a plurality of elements not pictured connective tissue), a peritoneum (para. 112 discusses the body model includes a plurality of elements not pictured in the figure including the peritoneum), and a vagina (Fig. 3 drawing label 340 the vagina),” but fails to disclose, “a middle sacral artery.”  Lui Ping teaches of a female pelvic model which presents the pelvic blood vessels (see translated copy page 3 paragraph 3 discussing the blood vessel model, Fig. 1 and 4 drawing label 13 represents the middle sacral artery).”  Therefore, it would have been obvious to one having ordinary skill in the art at the time of effective filing to have combined the pelvic vessel model, as taught by Lui Ping, with the surgical pelvic model of Miyazaki, for the purpose of creating a surgical training model which accurately portrays all the different tissue and blood vessel structures in the female pelvic region to allow surgeons to practice pelvic procedures on a more realistic model.
The modified system of Miyazaki also fails to disclose, “wherein the model is configured for use with a robotic or laparoscopic surgical system.”  Miyazaki discusses that the current system can be used to simulate a plurality of different surgeries including a hysterectomy which is known to be performed robotic and laparoscopically (para. 10 discussing the plurality of surgeries that can be performed using the female pelvic model including a hysterectomy which is known to be performed either laparoscopically or robotically).  Therefore, it would have been obvious to one having ordinary skill in the art at the time of effective filing to have used the system of Miyazaki to practice laparoscopic or robotic surgery for the purpose of using a surgical training model which accurately portrays all the different tissue and blood vessel structures in the female pelvic region to allow surgeons to practice pelvic procedures on a more realistic model prior to performing surgery.

In regards to claim 3, the modified system of Miyazaki in view of Lui Ping. Miyazaki further discloses, “wherein the skeletal pelvis model includes an ilium (annotated fig. 3 below A), an ischium (annotated fig. 3 below B), a pubis (annotated fig. 3 below C), a sacrum having sacral promontory (annotated fig. 3 below D), and a coccyx (annotated fig. 3 below E).”

    PNG
    media_image1.png
    818
    798
    media_image1.png
    Greyscale

In regards to claim 4, the modified system of Miyazaki in view of Lui Ping. Miyazaki further discloses, “wherein the pelvis model is a 3D model (para. 90 discussing the full anatomical model being a 3D representation including the skeletal pelvis model).  However, the modified system of Miyazaki fails to discuss that the 3D model is a 3D-printed model.  This limitation is viewed as being printed matter which is not functionally related to the system, see In re Gulack 2017 USPQ 401 (Fed. Cir. 1983), the fact that the content of the printed matter is placed on a substrate (i.e. printed through the process of a 3D printer) device more convenient by providing an individual with a particular method of design, does not alter the functional relationship.  Mere support by the substrate for the printed matter is not the kind of functional relationship necessary for patentability.  Thus there is no novel or unobvious functional relationship between the printed matter e.g. the model being 3D printed, which is required for patentability.
(para. 99-101 the ureter, 361 and bladder module components are all attachable and detachable to the other components of the model including the pelvic structure, 115), or the vagina (para. 105 the vagina 340 can be detached from the pelvic region, 115, para. 97- 101 discussing the pelvic regions can all be attached and detached from each other) are releasably attached to the pelvis model (para. 97-101 discussing the pelvic bones and modules can be attached and detached from each other).
Miyazaki in view of Lui Ping do not explicitly teach releasably attached to the pelvis model via an adhesive or a hook and loop fastener. However, the Applicant’s use of an adhesive or a hook and loop fastener is an obvious design choice. Applicant has not disclosed that an adhesive or a hook and loop fastener solves any stated problem or is for any particular purpose. Moreover, it appears that any fastener using the device of Miyazaki in view of Lui Ping or the Applicant would perform equally well. Therefore, it would have been prima facie obvious to modify Miyazaki in view of Lui Ping to obtain the device as specified in claim 10, because such a modification would have been considered a mere design consideration which fails to patentably distinguish over the prior art of Miyazaki in view of Lui Ping.

In regards to claim 11, the modified system of Miyazaki in view of Lui Ping. Miyazaki further discloses, “wherein the skeletal pelvis [is] reusable (para. 8 discusses the pelvic model containing partially reusable cartridges, under broadest reasonable interpretation the skeletal pelvis model is understood to be reusable due to the fact that it represents bone).”    

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Miyazaki (US 20110091855) in view of Liu Ping et al. (CN 203038547U) please refer to translated copy, as applied to claim 1 above, in further view of Hart et al. (US 20140248596).
In regards to claim 2, the modified system of Miyazaki discloses the above mentioned.  Miyazaki discloses in particular “wherein the pelvis model further comprises sacral nerve roots (para. 112 discusses the model including the sacral plexus which is the network of the sacral nerve, this would inherently include the nerve root, this is not pictured in the figure), a bladder (para. 99 discussing the urinary bladder drawing label 311), a rectum (para. 102 discussing the representation of the rectum being drawing label 303), a uterus (para. 106 discusses the representation of the uterus being drawing label 342), ovaries (para. 106 discussing the representation of the ovaries being drawing label 347A-B), and fallopian tubes (para. 106 discusses the representation of the fallopian tubes being drawing label 346A-B).” The modified system of Miyazaki fails to disclose, “uterosacral ligaments.”  Hart teaches of an anatomical model which contains a uterosacral ligament (para. 68 discusses the elements of the pelvic model including a uterosacral ligament 122).”  Therefore, it would have been obvious to one having ordinary skill in the art at the time of effective filing to have combined the model having a uterosacral ligament, as taught by Hart, with the modified surgical pelvic model of Miyazaki, for the purpose of creating a surgical training model which accurately portrays all the different tissue and blood vessel structures in the female pelvic region to allow surgeons to practice pelvic procedures on a more realistic model.

Claims 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Miyazaki (US 20110091855) in view of Liu Ping et al. (CN 203038547U) please refer to translated copy, as applied to claim 1 above, in further view of Stoianovici et al. (US 20050214727).
In regards to claim 6, the modified system of Miyazaki discloses the above mentioned, but fails to disclose, “wherein an abdominal wall model overlays the pelvis model.”  Stoianovici teaches, “wherein an abdominal wall model overlays the pelvis model (para. 44-45 discussing the abdominal pelvic cavity being 7 and the pelvic cavity being 10 which would hold the pelvic organs and skeletal system, the outer housing, 1 or the abdominal wall, would be placed over the different cavities).”  Therefore, it would have been obvious to one having ordinary skill in the art at the time of effective filing to have combined the model having an abdominal wall layered over the pelvis elements, as taught by Stoianovici, with the modified surgical pelvic model of Miyazaki, for the purpose of creating a surgical training model which accurately portrays all the different tissue and blood vessel structures in the female pelvic region to allow surgeons to practice pelvic procedures on a more realistic model.

(para. 38 the outer housing or the abdominal wall, 1, contains pre-formed openings 2 which receive laparoscope and instruments).”  Therefore, it would have been obvious to one having ordinary skill in the art at the time of effective filing to have combined the model containing pre-made openings, as taught by Stoianovici, with the modified surgical pelvic model of Miyazaki, for the purpose of creating a surgical training model which allows users to practice laparoscopic surgical techniques without having to worry about making incisions.

In regards to claim 8, the modified system of Miyazaki discloses the above mentioned, but fails to disclose, “wherein the abdominal wall model comprises apertures defined therein that are configured to receive robotic instrumentation associated with robotic surgery.”  Stoianovici teaches, “wherein the abdominal wall model comprises apertures defined therein that are configured to receive a [surgical instruments] (para. 38 the outer housing or the abdominal wall, 1, contains pre-formed openings 2 which receive surgical instruments).”  Therefore, it would have been obvious to one having ordinary skill in the art at the time of effective filing to have combined the model containing pre-made openings, as taught by Stoianovici, with the modified surgical pelvic model of Miyazaki, for the purpose of creating a surgical training model which allows users to practice surgical techniques without having to worry about making incisions.  Further, the modified system of Miyazaki and Stoianovici fail to disclose that the surgical instruments being received are robotic instrumentation.  However, the Examiner takes Official Notice that using a laparoscopic training module for practicing other types of surgery such as robotic surgeries was old and well known to a person of ordinary skill in the art at the time of effective filing of the invention.  Therefore, it would have been obvious to one having ordinary skill in the art at the time of effective filing to have combined using the modified system of Miyazaki for robotic surgical techniques, for the purpose of having a user practice using a robotic surgical machine with a realistic body model.

Claim 9 rejected under 35 U.S.C. 103 as being unpatentable over Miyazaki (US 20110091855) in view of Liu Ping et al. (CN 203038547U) please refer to translated copy, in view of Stoianovici et al. (US 20050214727), as applied to claim 6 above, in further of Toly et al. (US 20120034587).
In regards to claim 9, the modified system of Miyazaki discloses the above mentioned, but fails to disclose, “wherein the abdominal wall model is configured to simulate an abdominal/open approach surgery.”  Toly teaches, “wherein the abdominal wall model is configured to simulate an abdominal/open approach surgery (para. 62 the surgical system allows the user to practice surgical procedures in different body areas in which the user makes incisions in the abdominal wall, para. 84 discusses one of the surgical procedures).”  Therefore, it would have been obvious to one having ordinary skill in the art at the time of effective filing to have combined practicing a plurality of surgical procedures, as taught by Toly, with the modified surgical pelvic model of Miyazaki, for the purpose of creating a surgical training model which allows users to practice open surgical techniques on a realistic body model.

Claims 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Miyazaki (US 20110091855) in view of Liu Ping et al. (CN 203038547U) please refer to translated copy, as applied to claim 1 above, in further view of Black (US 20160365007).
In regards to claim 12, the modified system of Miyazaki discloses the above mentioned, but fails to disclose, “wherein the loose connective tissue covers the middle sacral artery, the right and left common iliac arteries, the internal and external iliac arteries, the left common iliac vein, the aorta, and the ureter, and is received underneath the vagina.” Black teaches, “wherein the loose connective tissue covers the middle sacral artery, the right and left common iliac arteries, the internal and external iliac arteries, the left common iliac vein, the aorta, and the ureter, and is received underneath the vagina (para. 29 discussing the two sheets 36 and 38 covering the pelvic model, para. 35 discusses the first sheet 36 simulating the peritoneum, para. 38 discusses the second sheet creates a suspended webbing which covers the vasculature and the elements of the model, under broadest reasonable interpretation this is understood to be the visceral peritoneum, the connective layer of the peritoneum).”  Therefore, it would have been obvious to one having ordinary skill in the art at the 

In regards to claim 13, the modified system of Miyazaki discloses the above mentioned, but fails to disclose, “wherein the peritoneum covers the loose connective tissue and is received underneath the vagina.”  Black teaches, “wherein the peritoneum covers the loose connective tissue and is received underneath the vagina (para. 29 discussing the two sheets 36 and 38 covering the pelvic model, para. 35 discusses the first sheet 36 simulating the peritoneum, para. 38 discussing the second sheet, 38 and how it is attached to the first sheet and covers the pelvic model).”  Therefore, it would have been obvious to one having ordinary skill in the art at the time of effective filing to have combined the loose connective tissue covering the pelvic model and attached to the peritoneum, as taught by Black, with the modified surgical pelvic model of Miyazaki, for the purpose of creating a surgical training model which accurately portrays all the different tissue and blood vessel structures in the female pelvic region to allow surgeons to practice pelvic procedures on a more realistic model. 

In regards to claim 14, the modified system of Miyazaki discloses the above mentioned, but fails to disclose, “wherein the peritoneum is adhered or otherwise attached to an outer periphery or an outer peripheral portion of the pelvis model.”  Black teaches, “wherein the peritoneum is otherwise attached to an outer periphery or an outer peripheral portion of the pelvis model (para. 35 discusses drawing label 36 simulating the peritoneum and being placed over the female pelvic organs and model 30).”  Therefore, it would have been obvious to one having ordinary skill in the art at the time of effective filing to have combined the peritoneum being attached to the outer pelvic model, as taught by Black, with the modified surgical pelvic model of Miyazaki, for the purpose of creating a surgical training model which accurately portrays all the different tissue and blood vessel structures in the female pelvic region to allow surgeons to practice pelvic procedures on a more realistic model.

Claim 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Miyazaki (US 20110091855) in view of Liu Ping et al. (CN 203038547U) please refer to translated copy, in further view of Stoianovici et al. (US 20050214727), in further view of von Pechmann et al. (US 20110174313).
In regards to claim 15, Miyazaki discloses, “A method of performing a simulated sacrocolpopexy surgery using robotic, laparoscopic, or abdominal/open approach techniques (para. 10 discusses that the surgical training model is used to practice and teach a plurality of surgeries including vaginal sacrocolpopexy, inherently this surgery is performed in three ways being robotic, laparoscopic, or vaginally, otherwise known as the open approach, this process is used to correct prolapse), the method comprising: providing a surgical training model (para. 10 discusses the device is intended to be used in a plurality of surgeries), the surgical training model comprising a pelvis model that emulates a human pelvis (para. 90 the anatomical model of the pelvic region), the pelvis model comprising a simulated skeletal pelvis (para. 93-95 discussing the skeletal pelvis model including the anterior, 306, medial 305, and posterior modules, 304 which form the skeletal pelvic frame), a simulated anterior longitudinal ligament (para. 112 discusses the body model includes a plurality of elements not pictured in the figure including an anterior longitudinal ligament), a simulated aorta (para. 112 discusses the body model includes a plurality of elements not pictured in the figure including the descending abdominal aorta), a simulated common iliac artery (para. 112 discusses the body model includes a plurality of elements not pictured in the figure including the common iliac artery), a simulated internal iliac artery (para. 112 discusses the body model includes a plurality of elements not pictured in the figure including the internal iliac artery or hypogastric artery), a simulated external iliac artery (para. 112 discusses the body model includes a plurality of elements not pictured in the figure including the external iliac artery), a simulated common iliac vein (para. 112 discusses the body model includes a plurality of elements not pictured in the figure including the common iliac vein), a simulated ureter (para. 101 discussing the bladder, 361 which contains a 3D model of the ureter), simulated connective tissue (para. 112 discusses the body model includes a plurality of elements not pictured connective tissue), a simulated peritoneum (para. 112 discusses the body model includes a plurality of elements not pictured in the figure including the peritoneum), and a simulated vagina (Fig. 3 drawing label 340 the vagina);” but fails to disclose, “a simulated middle sacral artery” and “positioning the surgical training model within an abdominal wall model, wherein the abdominal wall model optionally comprises apertures defined therein that are configured to receive a laparoscope and/or instrumentation associated with robotic and/or laparoscopic surgery; optionally receiving the laparoscope and/or instrumentation associated with robotic and/or laparoscopic surgery in the abdominal wall model through the apertures; dissecting the simulated peritoneum and simulated connective tissue; attaching a mesh to an anterior wall of the simulated vagina; attaching the mesh to a posterior wall of the simulated vagina; attaching the mesh to the simulated anterior longitudinal ligament; and suturing closed the simulated peritoneum over the mesh.”  Lui Ping teaches of a female pelvic model which presents the pelvic blood vessels (see translated copy page 3 paragraph 3 discussing the blood vessel model, Fig. 1 and 4 drawing label 13 represents the middle sacral artery).”  Therefore, it would have been obvious to one having ordinary skill in the art at the time of effective filing to have combined the pelvic vessel model, as taught by Lui Ping, with the surgical pelvic model of Miyazaki, for the purpose of creating a surgical training model which accurately portrays all the different tissue and blood vessel structures in the female pelvic region to allow surgeons to practice pelvic procedures on a more realistic model.  Miyazaki and Lui Ping fail to disclose, “positioning the surgical training model within an abdominal wall model, wherein the abdominal wall model optionally comprises apertures defined therein that are configured to receive a laparoscope and/or instrumentation associated with robotic and/or laparoscopic surgery; optionally receiving the laparoscope and/or instrumentation associated with robotic and/or laparoscopic surgery in the abdominal wall model through the apertures; dissecting the simulated peritoneum and simulated connective tissue; attaching a mesh to an anterior wall of the simulated vagina; attaching the mesh to a posterior wall of the simulated vagina; attaching the mesh to the simulated anterior longitudinal ligament; and suturing closed the simulated peritoneum over the mesh.”  Stoianovici teaches, “positioning the surgical training model within an abdominal wall model, wherein the abdominal wall model optionally comprises apertures defined therein that are configured to receive a laparoscope and/or instrumentation associated with laparoscopic surgery (para. 44-45 discussing the abdominal pelvic cavity being 7 and the pelvic cavity being 10 which would hold the pelvic organs and skeletal system, the outer housing, 1 or the abdominal wall, would be placed over the different cavities); optionally receiving the laparoscope and/or instrumentation associated with laparoscopic surgery in the abdominal wall model through the apertures (para. 38 the outer housing or the abdominal wall, 1, contains pre-formed openings 2 which receive surgical instruments).” Therefore, it would have been obvious to one having ordinary skill in the art at the time of effective filing to have combined the model having an abdominal wall layered over the pelvis elements, as taught by Stoianovici, with the modified surgical pelvic model of Miyazaki, for the purpose of creating a surgical training model which accurately portrays all the different tissue and blood vessel structures in the female pelvic region to allow surgeons to practice pelvic procedures on a more realistic model.  Further, Miyazaki, Li Ping, and Stoianovici fail to disclose, “dissecting the simulated peritoneum and simulated connective tissue; attaching a mesh to an anterior wall of the simulated vagina; attaching the mesh to a posterior wall of the simulated vagina; attaching the mesh to the simulated anterior longitudinal ligament; and suturing closed the simulated peritoneum over the mesh.”  The background of von Pechmann teaches the process of the sacrocolpopexy procedure, “dissecting the peritoneum and connective tissue (Fig. 1, para. 7 discusses an incision is made in the abdomen, which is understood that the incision is made in the abdominal wall which consist of the peritoneum and connective tissue); attaching a mesh to an anterior wall of the vagina (para. 7 discusses that the mesh is sutured to the vagina in the front and back, which is under broadest reasonable interpretation is understood to be the anterior and posterior wall of the vagina); attaching the mesh to a posterior wall of the vagina (para. 7 discusses that the mesh is sutured to the vagina in the front and back, which is under broadest reasonable interpretation is understood to be the anterior and posterior wall of the vagina); attaching the mesh to the anterior longitudinal ligament (Fig. 1 shows the mesh attached to the anterior longitudinal ligament, para. 32 discussing the mesh is suspended on the anterior longitudinal ligament, under broadest reasonable interpretation suspended is read to be attached); and suturing closed the simulated peritoneum over the mesh (para. 7 discusses the peritoneum is closed over the mesh, under broadest reasonable interpretation this is understood that the peritoneum is sutured).”  Therefore, it would have been obvious to one having ordinary skill in the art at the time of effective filing to have combined the performing the sacrocolpopexy procedure, as taught by the background of von Pechmann, with the 

In regards to claim 16, the modified method of Miyazaki discloses the above mentioned.  Miyazaki further discloses, “wherein the pelvis model further comprises a simulated bladder (para. 99 discussing the urinary bladder drawing label 311) and a simulated rectum (para. 102 discussing the representation of the rectum being drawing label 303).” The modified system of Miyazaki fails to disclose “the method further comprising the step of: dissecting the simulated bladder and simulated rectum away from the simulated vagina prior to the step of attaching the mesh to the anterior wall of the simulated vagina.”  The background of von Pechmann teaches the process of the sacrocolpopexy procedure, “the method further comprising the step of: dissecting the bladder and rectum away from the vagina prior to the step of attaching the mesh to the anterior wall of the simulated vagina (para. 7 discusses the process of removing the bladder and rectum from the vagina, under broadest reasonable interpretation this is understood to be the process of separating or dissecting them away).”  Therefore, it would have been obvious to one having ordinary skill in the art at the time of effective filing to have combined the performing the sacrocolpopexy procedure, as taught by the background of von Pechmann, with the modified surgical pelvic model of Miyazaki, for the purpose of creating a surgical training procedure which allows surgeons to practice the sacrocolpopexy procedure on a realistic mannequin system.  

Response to Arguments
The Applicant’s arguments filed on December 20, 2021 related to claims 1-4 and 6-16 are fully considered, but are not persuasive.  

Claim Objections
The Applicant respectfully argues “The Final Action objects to Claim 10 because of an informality, namely, the misspelling of "Velcro". Final Action, at page 2. As discussed in further detail below, Claim 10 has been amended herein. Accordingly, Applicant submits that the objection of Claim 10 is now moot, and respectfully requests that the objection be withdrawn.” 
The Examiner respectfully agrees. As such, the argument is persuasive. Therefore, the objection of claim 10 is withdrawn. 

Objections to the Specification 
The Applicant respectfully argues “The Final Action objects to the specification because of an improper use of a trademark, namely, the use of the trademark VELCRO. Final Action, at pages 2-3. Applicant submits that : the specification has been amended herein to recite "VELCRO®", In view of the foregoing, Applicant submits that the objection to the specification is now moot, and respectfully requests that the objection be withdrawn.”
The Examiner respectfully agrees. As such, the argument is persuasive. Therefore, the objection to the specification is withdrawn. 

Rejections under 35 U.S.C. § 112
The Applicant respectfully argues “Claim 10 is rejected under 35 U.S.C. § 112(b) as being indefinite. Final Action, at page 3. The Final Action rejects Claim 10 for containing the trademark/trade name VELCRO. Id. Applicant has amended Claim 10 herein to replace "Velcro" with "a hook and loop fastener". In view of the foregoing, Applicant submits that the rejection of Claim 10 under 35 U.S.C. § 112(b) is now moot, and respectfully requests that the rejection be withdrawn.”
The Examiner respectfully agrees. As such, the argument is persuasive. Therefore, the rejection of claim 10 under 35 USC §112(b) is withdrawn. 

Rejections under 35 U.S.C. § 103
The Applicant respectfully argues “However, in a good faith effort to expedite - prosecution of the present application, and without prejudice or disclaimer, Applicant has amended the claims herein. Specifically, Applicant has amended Claim 1 to replace the transitional phrase "comprising" with "consisting of". In addition, Applicant has further amended Claim 1 to incorporate the subject matter of dependent Claim 5, namely, to recite that "the model is configured for use with a robotic or laparoscopic surgical system". Applicant submits that the cited references fail to teach or suggest each of the elements of the claimed invention or provide the requisite suggestion or incentive that would have motivated one of ordinary skill in the art to modify the model described in Miyazaki to produce the claimed invention.”
The Examiner respectfully disagrees. The Applicant’s use of a narrowing transitional phrase fails to structurally distinguish the Miyazaki reference from the claimed invention. Furthermore, the Applicant’s amending claim 1 to use previously rejected claim 5 fails to overcome the prior rejection under 35 U.S.C. §103. The remainder of the Applicant’s arguments are repetitive and almost verbatim of arguments asked and answered in the previous office action. As such, the arguments are not persuasive. Therefore, the rejections under 35 U.S.C. § 103 are not withdrawn.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT P. BULLINGTON whose telephone number is (313) 446-4841.  The examiner can normally be reached on Monday through Friday from 8 A.M. to 4 P.M. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Peter Vasat, can be reached on (571) 270-7625.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free).

/Robert P Bullington, Esq./             Primary Examiner, Art Unit 3715